DISMISS and Opinion Filed November 28, 2018




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-18-00976-CV

                          IN THE INTEREST OF S.L.C., A CHILD

                      On Appeal from the 380th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 380-54470-2016

                             MEMORANDUM OPINION
                        Before Justices Bridges, Francis, and Lang-Miers
                                   Opinion by Justice Bridges
       Before the Court is appellant’s motion to dismiss the appeal. Appellant asks the Court to

withdraw her notice of appeal and dismiss the appeal. We grant the motion to the extent that we

dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                 /David L. Bridges/
                                                 DAVID L. BRIDGES
                                                 JUSTICE


180976F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 IN THE INTEREST OF S.L.C., A CHILD                On Appeal from the 380th Judicial District
                                                   Court, Collin County, Texas
 No. 05-18-00976-CV                                Trial Court Cause No. 380-54470-2016.
                                                   Opinion delivered by Justice Bridges.
                                                   Justices Francis and Lang-Miers
                                                   participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee Joshua Lee Cantrell recover his costs of this appeal from
appellant Brittany Cheyenne Huckabee.


Judgment entered November 28, 2018.




                                             –2–